Citation Nr: 1021707	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-22 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided on April 3rd and 4th, 2008, at 
Florida Hospital Fish Memorial in Orange City, Florida.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


FINDINGS OF FACT

1.  The services at issue were provided in a hospital 
emergency department held out as providing emergency care to 
the public.  

2.  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  

4.  There was no medical care beyond the initial emergency 
evaluation and treatment.  

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  

6.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.  

7.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.  

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury and there is no third party liability for payment of 
such treatment.  

9.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
medical treatment provided on April 3rd and 4th, 2008, at 
Florida Hospital Fish Memorial in Orange City, Florida, have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Effective 29, 2000, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non- service connected conditions in non-VA facilities, 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R.§ 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).


Analysis

The VAMC denied the Veteran's claim for reimbursement for 
medical expenses on April 3rd and 4th, 2008, because they felt 
the Veteran was stable as of April 2, 2008.  The Board points 
out that the Veteran was reimbursed for his hospital stay for 
the period from March 31, 2008, to April 2, 2008, therefore, 
there is no question of whether the Veteran should have 
initially sought treatment from a private facility for this 
medical emergency, or that a VA facility was not available at 
the time of the Veteran's initial hospitalization.  In fact, 
the Veteran himself has noted that he was specifically told 
to initially go to a private medical facility by a VA health 
care provider.  Rather, the issue in this case is whether, on 
April 3rd and April 4th, the Veteran in fact was stable enough 
such that he could have been safely discharged or transferred 
to a VA or other Federal facility, and such facilities were 
available.

The Board finds the evidence of record to be at least in 
equipoise as to the question of whether the Veteran was 
stable enough to be discharged and/or transferred to a VA 
facility as of April 3rd.  Reviewing the evidence of record, 
an April 3, 2008, progress note does show that the Veteran 
was somewhat improved and his congestive heart failure 
appeared to have stabilized; however, that record does not 
indicate that the Veteran himself was completely stable.  A 
later April 3rd note indicates that the Veteran may be 
discharged to home, but appears to indicate that this may 
only be done when agreed to by his primary care provider, and 
the records do not show that the Veteran's primary care 
provider was consulted; the Veteran was not ultimately 
discharged until April 4th.  At no time do any of these 
records show that the Veteran was stable to be transferred, 
nor do they show that VA facilities were available, nor do 
they show the Veteran being informed that he was stable to be 
transferred.

As the VA has clearly conceded that the Veteran is entitled 
to reimbursement for the first part of his hospital stay, as 
his treatment was for a emergency medical condition and VA 
facilities were not reasonably available at the time of his 
initial hospitalization, and as the Board finds the remaining 
evidence of record in equipoise as to the question of whether 
the Veteran was stable, and whether there were VA facilities 
available on April 3rd and April 4th, the Board finds that the 
Veteran is entitled to the benefit of the doubt, and payment 
or reimbursement for the cost of medical treatment provided 
on August 3rd and 4th 2008, at Florida Hospital Fish Memorial 
in Orange City, Florida, is therefore warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Payment or reimbursement for the cost of medical treatment 
provided on April 3rd and 4th, 2008, at Florida Hospital Fish 
Memorial in Orange City, Florida, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


